AMENDMENT TO SUBORDINATED PROMISSORY NOTES

     This AMENDMENT TO SUBORDINATED PROMISSORY NOTES (this “Amendment”), dated
as of February 11, 2009, is entered into by and among FIRSTMARK III L.P.
(“FirstMark Fund”), FIRSTMARK III OFFSHORE PARTNERS, L.P. (“FirstMark Offshore”
and, together with FirstMark Fund, “FirstMark”), CONSTELLATION VENTURE CAPITAL
II, L.P. (“Constellation Ventures”), CONSTELLATION VENTURE CAPITAL OFFSHORE II,
L.P. (“Constellation Offshore”), THE BSC EMPLOYEE FUND VI, L.P. (“BSC”) and CVC
II PARTNERS, LLC (“CVC” and, together with Constellation Ventures, Constellation
Offshore and BSC, “Constellation”) and MTM TECHNOLOGIES, INC. (“MTM”).

BACKGROUND

     A.       FirstMark has made loans to MTM in the aggregate original
principal amount of $6,500,000 (the “FirstMark Loans”), which loans are
evidenced by (i) a Second Amended Subordinated Promissory Note dated June 11,
2008 in the amount of $2,191,123, a Subordinated Promissory Noted dated June 11,
2008 in the amount of $2,410,235, a Subordinated Promissory Note dated June 16,
2008 in the amount of $219,112 and a Subordinated Promissory Noted dated January
29, 2009 in the amount of $876,449.00 all of which are issued by MTM and payable
to the order of Pequot Private Equity Fund III, L.P. (now FirstMark Fund) or
FirstMark Fund (collectively, the “FirstMark Fund Notes”), and (ii) a Second
Amended Subordinated Promissory Note dated June 11, 2008 in the amount of
$308,877, a Subordinated Promissory Noted dated June 11, 2008 in the amount of
$339,765, a Subordinated Promissory Note dated June 16, 2008 in the amount of
$30,888 and a Subordinated Promissory Noted dated January 29, 2009 in the amount
of $123,551.00 all of which are issued by MTM and payable to the order of Pequot
Offshore Private Equity Partners III, L.P. (now FirstMark Offshore) or FirstMark
Offshore (collectively, the “FirstMark Offshore Notes” and, together with the
FirstMark Fund Notes, the “FirstMark Notes”).

     B.       Constellation has made loans to MTM in the aggregate original
principal amount of $500,000 which loans are evidenced by a Subordinated
Promissory Note dated June 16, 2008 in the amount of $249,617.80 from MTM
payable to the order of Constellation Ventures, a Subordinated Promissory Note
dated June 16, 2008 in the amount of $132,834.65 from MTM payable to the order
of Constellation Offshore, a Subordinated Promissory Note dated June 16, 2008 in
the amount of $111,313.95 from MTM payable to the order of BSC, and a
Subordinated Promissory Note dated June 16, 2008 in the amount of $6,233.60 from
MTM payable to the order of CVC (collectively, the “Constellation Notes” and,
together with the FirstMark Notes, the “Notes”).

     C.       Each of the Notes provides that no amendment to the Note shall be
effective unless in writing and signed by the holders of a majority of the then
outstanding aggregate principal balance of the Notes and that no amendment that
materially and adversely affects one holder of the Notes shall be effective
without the written consent of such adversely affected holder.

--------------------------------------------------------------------------------

     D.       The Subordinated Promissory Note dated January 29, 2009 in the
amount of $876,449.00 from MTM payable to the order of FirstMark Fund and the
Subordinated Promissory Note dated January 29, 2009 in the amount of $123,551.00
from MTM payable to the order of FirstMark Offshore (collectively, the “New
FirstMark Notes”) are scheduled to mature on February 13, 2009.

     E.       FirstMark desires to extend the maturity of and modify the New
FirstMark Notes and Constellation and MTM desire to give the FirstMark Notes
priority over the Constellation Notes with respect to any distributions made in
the event of liquidation of MTM and subordinate the Constellation Notes to the
FirstMark Notes.

     F.       The parties hereto desire to modify the Notes as set forth herein.

AGREEMENT

     NOW, THEREFORE, in consideration of the mutual promises of the parties
hereto and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

     1.     Amendments to the New FirstMark Notes. FirstMark, as the holder of
the New FirstMark Notes and the holder of a majority of the then outstanding
aggregate principal balance of the Notes, agrees to the extension of the
maturity date of the New FirstMark Notes to December 15, 2009 and the other
amendments to the New FirstMark Notes set forth in the forms of Amended and
Restated Subordinated Promissory Notes attached hereto as Exhibit A-1 and
Exhibit A-2.

     2.     Amendments to the Notes. The Notes are hereby amended as follows:

        (a)     Section 4 of each of the Notes is hereby amended and restated to
read in its entirety as follows:

“Section 4.     Payment Priority. If the Borrower is not able to pay to
FirstMark III L.P. (“FirstMark Fund”), FirstMark III Offshore Partners, L.P.
(“FirstMark Offshore” and, together with FirstMark Fund, “FirstMark”),
Constellation Venture Capital II, L.P. (“Constellation Ventures”), Constellation
Venture Capital Offshore II, L.P. (“Constellation Offshore”), The BSC Employee
Fund VI, L.P. (“BSC”) and CVC II Partners, LLC (“CVC” and, together with
Constellation Ventures, Constellation Offshore and BSC, “Constellation”) the
full amounts due under the Subordinated Promissory Notes held by FirstMark (the
“FirstMark Notes”) and the Subordinated Promissory Notes held by Constellation
(the “Constellation Notes”) at any time, either upon the occurrence of an Event
of Default or on the Maturity Date, payment shall be made first to FirstMark
until the FirstMark Notes have been paid in full and then to Constellation with
respect to the Constellation Notes.”

        (b)     Section 5 of each of the Constellation Notes is hereby amended
and restated to read in its entirety as follows:

2

--------------------------------------------------------------------------------

“Section 5. Subordination. The right of repayment of principal of and interest
on this Note shall be subordinated to (a) the rights and security interest of
(i) GE Commercial Distribution Finance Corporation (“CDF”) in connection with
the August 21, 2007, secured Credit Facilities Agreement (“Credit Facilities
Agreement”) with CDF, as Administrative Agent, GECC Capital Markets Group, Inc.,
as Sole Lead Arranger and Sole Bookrunner, and CDF and the other lenders listed
in the Credit Facilities Agreement, and (ii) Columbia Partners, L.L.C.
Investment Management, as Investment Manager and National Electric Benefit Fund
(“NEBF”) in connection with the November 23, 2005, secured credit agreement (the
“CP/NEBF Credit Agreement”) with Columbia Partners, L.L.C. Investment
Management, as Investment Manager, and NEBF, as Lender (CDF and NEBF
collectively, the “Senior Lenders” and the Credit Facilities Agreement and the
CP/NEBF Credit Agreement collectively the “Senior Debt”) and (b) the rights of
FirstMark in connection with the FirstMark Notes. The issuance of this Note
requires the consent of the Senior Lenders pursuant to the Senior Debt. The
Borrower has obtained such consent. While any default or event of default has
occurred and is continuing with respect to any Senior Debt or the FirstMark
Notes, the Borrower shall not make and the Holder shall not accept any payments
or distribution in respect of this Note of any kind. The Holder agrees that this
Note shall remain unsecured at all times and the Holder shall not accept any
collateral security in respect hereof. For so long as any Senior Debt or
FirstMark Notes remain outstanding or any Senior Lender shall have any
obligation to lend to the Borrower, the Holder shall not exercise any remedies
or take any enforcement action against the Borrower with respect to this Note.”

3.     Agreement to Subordinate.

        (a)     Constellation agrees that the payment of the Constellation Notes
is hereby expressly made subordinated and subject in right of payment to the
prior payment in full of the FirstMark Notes. If an Event of Default under any
of the FirstMark Notes has occurred and is continuing, MTM shall not make any
payment of interest or principal with respect to the Constellation Notes.

        (b)     If any proceeding is commenced by or against MTM under any
federal or state bankruptcy or insolvency law, including proceedings seeking
reorganization, arrangement, liquidation, assignment for the benefit of credits
or other similar relief (a “Bankruptcy”), FirstMark shall be entitled to receive
payment in full of the FirstMark Notes before Constellation is entitled to
receive any payment or distribution with respect to the Constellation Notes. Any
payment or distribution of MTM’s assets to which Constellation would be entitled
shall be paid by the trustee in bankruptcy, receiver, liquidating trustee, or
other person making such payment or distribution directly to FirstMark, to the
extent necessary to make payment in full of the FirstMark Notes.

3

--------------------------------------------------------------------------------

        (c)     Constellation shall not accelerate any of the Constellation
Notes until (i) ten (10) days after FirstMark has accelerated the FirstMark
Notes, (ii) the date on which a Bankruptcy is commenced by or against MTM or
(iii) thirty (30) days after Constellation has given FirstMark written notice
that an Event of Default under one or more Constellation Notes has occurred and
is continuing and that Constellation intends to accelerate the Constellation
Notes.

4.     Representations and Warranties. Each of FirstMark Fund, FirstMark
Offshore, Constellation Venture, Constellation Offshore, BSC, CVC and MTM hereby
certifies, severally and not jointly, that this Amendment has been duly
authorized, executed and delivered so that it constitutes the legal, valid and
binding obligation of such party, enforceable against it in accordance with its
terms.

5.     Effective Time; Full Force and Effect. The amendments and agreement
contained in this Amendment shall be effective on the date first set forth above
notwithstanding the actual date of signing by any party hereto (the “Effective
Date”). Except as otherwise modified herein the terms and provisions of the
Notes shall remain unchanged, are and shall remain in full force and effect and
are hereby ratified and confirmed. From and after the Effective Date, all
references in the Notes to “this Note,” “this Agreement,” “herein,” “hereof,”
“hereunder” and words of similar import shall be to the Notes, as amended
hereby.

6.     No Waiver. Except as expressly provided herein, this Amendment shall not
constitute a waiver, consent or release with respect to any provision of the
Notes, a waiver of any default or Event of Default under the Notes or a waiver
or release of any of FirstMark or Constellation’s rights and remedies, all of
which are hereby reserved.

7.     Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart shall be deemed for all purposes to be
an original, and all such counterparts shall together constitute but one and the
same Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4

--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, the parties have affixed their signatures to this
Amendment to Subordinated Promissory Notes as of the date first written above.

  FIRSTMARK III, L.P.      By: FirstMark Capital, L.L.C.      its Investment
Manager      By: /s/: Gerald Poch      Name:     Title:        FIRSTMARK III
OFFSHORE PARTNERS, L.P.      By:  FirstMark Capital, L.L.C.      its Investment
Manager      By:  /s/: Gerald Poch      Name:     Title: 


--------------------------------------------------------------------------------

  CONSTELLATION VENTURE CAPITAL II, L.P.      By:  Constellation Ventures
Management II, LLC      its General Partner      By:  /s/: Thomas Wasserman     
Name:     Title:      CONSTELLATION VENTURE CAPITAL 
OFFSHORE II, L.P.     By:  Constellation Ventures Management II, LLC      its
General Partner      By:  /s/: Thomas Wasserman      Name:     Title:      THE
BSC EMPLOYEE FUND VI, L.P.      By:  Constellation Ventures Management II, LLC 
    its General Partner      By:  /s/: Thomas Wasserman      Name:     Title:   
  CVC II PARTNERS, LLC      By:  The Bear Stearns Companies Inc.      its
Managing Member      By:  /s/: Thomas Wasserman      Name:     Title: 


--------------------------------------------------------------------------------

  MTM TECHNOLOGIES, INC.                By:  /s/ J. W. Braukman, III      Name:
J. W. Braukman, III      Title: Senior Vice President and Chief Financial     
Officer 


--------------------------------------------------------------------------------